     Case 4:19-cv-00174-WTM-CLR Document 53 Filed 08/13/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


KRISTEN GARDNER HUNTER, as
Executor of the Estate of
Randall Don Hunter, Deceased,
as Surviving Spouse of Randall
Don Hunter, as Guardian of
M.S.H., a minor, and as
Guardian of M.B.H., a minor.

       Plaintiff,

V.                                               CASE NO. CV419-174


CONTINENTAL MOTORS, INC. d/b/a
Continental Aerospace
Technologies; and UNITED STATES
OF AMERICA;


       Defendants.




                                 ORDER


       Before the Court is the parties' Joint Rule 21 Motion to

Dismiss   Continental   Motors,      Inc.   (^'Continental   Motors"). (Doc.

52.) On July 23, 2020, the Court ordered the parties to inform the

Court of the status of their proposed settlement. (Doc. 49.) In

response to that order, on August 3, 2020, the parties filed a

joint status report informing the Court that their settlement had

been   finalized.    (Doc.   50.) Subsequently,      on   August   11,   2020,

Plaintiff Kristen     Hunter   and   Defendant Continental      Motors filed

their Joint Motion to Dismiss Defendant Continental Motors. (Doc.

52.)
   Case 4:19-cv-00174-WTM-CLR Document 53 Filed 08/13/20 Page 2 of 2



       In their joint motion, the parties state that the "settlement

has been approved by the Conservator under O.C.G.A. § 29-3-22{a)."

(Id. at 1.) The parties, however, do not attach any documentation

showing the state court's approval of the settlement nor do the

parties provide this Court the terms of the settlement. Because

this case involves minors. Court must approve the settlement of

any claims. See S.D. Ga. L.R. 17.1(a). The parties have failed to

comply with Local Rule 17.1, and, therefore, their motion (Doc.

52) is DENIED WITHOUT PREJUDICE.

       If the parties wish to refile a petition for approval of the

settlement, they must do so within twenty (20) days from the date

of this order. The parties may file a stipulated dismissal of

Defendant Continental Motors pursuant to Federal Rule of Civil

Procedure 21 after the Court reviews and approves their settlement.

In the meantime, the Clerk of Court is DIRECTED to ADMINISTRATIVELY

TERMINATE   Continental    Motors'    Motion   to   Dismiss   (Doc.   13)   and

Renewed Motion to Dismiss (Doc. 24) and Plaintiff's Motion for

Leave to Conduct Jurisdictional Discovery and Motion to Stay (Doc.

17).

       SO ORDERED this    /3'^
                          *   day      of August 2020.



                                     WILLIAM T. MOORE, JI
                                     UNITED STATES   DISTRICT   COURT
                                 SOUTHERN      DISTRICT   OF GEORGIA
